14 F.3d 613NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Raymond BAIRD, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7016.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1993.

1
APPEAL DISMISSED.

ON MOTION
ORDER

2
We treat Raymond Baird's submission dated November 12, 1993 as a motion to voluntarily dismiss his appeal.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Baird's motion is granted and the appeal is dismissed.


5
(2) Each side shall bear its own costs.